United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
I.B., Appellant
and
DEPARTMENT OF THE NAVY, NAVAL
FACILITIES ENGINEERING COMMAND -STATIONS, San Diego, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 14-388
Issued: May 20, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On December 6, 2013 appellant filed a timely appeal from a November 25, 2013 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has established permanent impairment due to his workrelated injuries.
FACTUAL HISTORY
On May 31, 2012 appellant, then a 69-year-old retired boilermaker and boiler plant
operator, filed an occupational disease claim (Form CA-2) alleging that he developed pleural
1

5 U.S.C. § 8101 et seq.

plaques in his lungs as a result of work-related exposure to asbestos. He first became aware of
his condition and of its relationship to his employment on January 10, 2012.
In a November 16, 2012 statement of accepted facts, OWCP reported that appellant
worked as a boilermaker from 1968 to 1974 and worked as a boiler plant operator from 1974 to
1995 when he retired from employment. The employing establishment confirmed that he
participated in an asbestos medical surveillance program.
In a January 10, 2012 medical report, Dr. Herman Bruch, Board-certified in internal
medicine and subspecialty in pulmonary disease, reported that appellant underwent a pulmonary
function study on January 10, 2012. He noted that a computerized tomography (CT) scan of the
chest revealed asbestos-related pleural disease and interstitial fibrosis indicative of pulmonary
asbestosis. Dr. Bruch stated that appellant had no complaints of dyspnea and his lung function
showed mild airway obstruction which was probably related to his history of smoking. He found
no evidence of pulmonary emphysema. Upon review of the study and physical examination,
Dr. Bruch diagnosed asbestos-related pleural disease and interstitial fibrosis as a result of
appellant’s federal employment duties.
OWCP referred appellant together with a statement of accepted facts and a series of
questions, for a second opinion examination by Dr. Hsien Wen Hsu, Board-certified in internal
medicine and subspecialty in pulmonary disease.
On January 10, 2013 appellant underwent a spirometry and pulmonary function analysis
by Dr. Kristina Kramer, Board-certified in internal medicine and subspecialty in critical care
medicine and pulmonary disease. The test revealed a forced vital capacity (FVC) of 3.76 liters
(L) or 107 percent of predicted, a forced expiratory value in the first second (FEV1) of 2.55 L or
93 percent of predicted and a diffusing capacity of carbon monoxide (DLco) of 22 millimeters
(mm) per minute or 83 percent of predicted. The ratio of FEV1 to FVC was 68 percent with no
significant change with bronchodilators. Dr. Kramer found mild isolated obstruction with wellpreserved lung volumes and gas exchange.
In a January 30, 2013 report, Dr. Hsu examined appellant and reviewed the case record
and pulmonary function analysis. He opined that appellant had asbestos-related pleural disease
and interstitial fibrosis due to work-related exposure based on findings of pleural thickening and
mild interstitial infiltrate noted on both his chest CT and chest x-ray. Dr. Hsu diagnosed pleural
plaque with presence of asbestos and pulmonary asbestosis. He reported that appellant continued
to suffer from work-related exposure and his pleural disease and lung fibrotic changes would
likely continue to worsen throughout his lifetime. In accordance with the sixth edition of the
American Medical Association, Guides to the Evaluation of Permanent Impairment (A.M.A.,
Guides), Dr. Hsu opined that appellant’s degree of impairment was class 0. An FVC equal or
above 80 percent (107 percent predicted in his case), FEV1 equal or greater than 80 percent (93
percent predicted) and a DLco above 75 percent (83 percent predicted) resulted in no ratable
impairment despite appellant’s subjective complaints.2

2

A.M.A., Guides (2009).

2

In an October 18, 2013 report, Dr. Emeka Eziri, an OWCP consultant Board-certified in
pulmonary disease, reported that review of appellant’s medical reports revealed asbestos-related
pleural disease and interstitial fibrosis without pulmonary emphysema. Based on the sixth
edition of the A.M.A., Guides, he noted no symptoms of dyspnea, no objective physical findings
based on normal pulmonary function testing. Dr. Eziri agreed with Dr. Hsu’s determination that
appellant had a class 0 impairment rating for pulmonary dysfunction which did not represent a
permanent impairment.3
By decision dated November 25, 2013, OWCP denied appellant’s claim for a schedule
award. It found that the medical evidence was not sufficient to establish that he sustained any
permanent impairment to the lungs based on his asbestos exposure.
LEGAL PRECEDENT
The schedule award provision of FECA and its implementing regulations set forth the
number of weeks of compensation payable to employees sustaining permanent impairment from
loss or loss of use of scheduled members or functions of the body.4 However, FECA does not
specify the manner in which the percentage of loss shall be determined. For consistent results
and to ensure equal justice under the law to all claimants, good administrative practice
necessitates the use of a single set of tables so that there may be uniform standards applicable to
all claimants. The A.M.A., Guides has been adopted by the implementing regulations as the
appropriate standard for evaluating schedule losses.5 For decisions after May 1, 2009, the sixth
edition of the A.M.A., Guides is used to calculate schedule awards.6
The sixth edition of the A.M.A., Guides provides a diagnosis-based method of evaluation
utilizing the World Health Organization’s International Classification of Functioning, Disability
and Health (ICF).7 Chapter 5 of the A.M.A., Guides addresses the framework to be used for
addressing the pulmonary system.8 Table 5-4, Pulmonary Dysfunction, describes four classes of
pulmonary dysfunction based on an assessment of history, physical findings and objective tests,
including a comparison of observed values for certain ventilatory function measures and their
respective predicted values.9 The appropriate class of impairment is determined by the observed
values for either the FVC, FEV1 or DLco, measured by their respective predicted values. If one
of the three ventilatory function measures, FVC, FEV1 or DLco or the ratio of FEV1 to FVC,
3

Id. at 88, Table 5-4.

4

5 U.S.C. § 8107; 20 C.F.R. § 10.404.

5

K.H., Docket No. 09-341 (issued December 30, 2011). For decisions issued after May 1, 2009, the sixth edition
will be applied. B.M., Docket No. 09-2231 (issued May 14, 2010).
6

See Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule Awards, Chapter 3.700, Exhibit 1
(January 2010); Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability
Claims, Chapter 2.808.5a (February 2013).
7

Supra note 2 at 3, section 1.3, The ICF, Disability and Health: A Contemporary Model of Disablement.

8

Id. at 77-99.

9

Id. at 88.

3

stated in terms of the observed values, is abnormal to the degree described in classes 2 to 4, then
the individual is deemed to have an impairment which would fall into that particular class of
impairments, either class 2, 3 or 4, depending on the severity of the observed value.10
OWCP’s procedures provide that all claims involving impairment of the lungs will be
evaluated by first establishing the class of respiratory impairment, following the A.M.A., Guides
as far as possible. Awards are based on the loss of use of both lungs and the percentage for the
applicable class of whole person respiratory impairment will be multiplied by 312 weeks (twice
the award for loss of function of one lung) to obtain the number of weeks payable in the schedule
award.11 The procedures further provide that, after obtaining all necessary medical evidence, the
file should be routed to the medical adviser for an opinion concerning the nature and percentage
of impairment in accordance with the A.M.A., Guides, with the medical adviser providing
rationale for the percentage of impairment specified.12
ANALYSIS
OWCP accepted appellant’s claim for bilateral asbestosis.
By decision dated
November 25, 2013, it denied his claim for a schedule award as the medical evidence was not
sufficient to establish that he sustained any permanent impairment to his lungs. The Board finds
that appellant has not met his burden of proof to establish that he sustained a permanent
impairment due to his work-related bilateral asbestosis.13
In a January 30, 2013 report, Dr. Hsu reviewed the January 10, 2013 pulmonary function
analysis and opined that appellant had asbestos-related pleural disease and interstitial fibrosis due
to his work-related exposure. Based on the sixth edition of the A.M.A., Guides, he determined
that appellant’s degree of impairment was class 0. An FVC equal or above 80 percent (107
percent predicted), FEV1 equal or greater than 80 percent (93 percent predicted) and a DLco
above 75 percent (83 percent predicted) resulted in no impairment despite appellant’s subjective
complaints.14
Dr. Eziri reviewed Dr. Hsu’s report and the pulmonary function analysis. He agreed that
appellant’s asbestos-related pleural disease and interstitial fibrosis resulted in no permanent
impairment under class 0. Dr. Eziri found no symptoms of dyspnea and no physical findings of
current disease. Objective tests also established a class 0 impairment rating as appellant’s 107
percent FVC was above 80 percent, the 93 percent FEV1 was above 80 percent and the 83
percent DLco was above 75 percent resulting in objective findings of normal pulmonary function
testing.15 Dr. Eziri provided a well-reasoned report based on a proper factual and medical
10

Id.

11

Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule Awards, Chapter 3.700.4(d)(1) (January 2010).

12

Supra note 6, Part 2 -- Claims, Schedule Awards and Permanent Disability Claims, Chapter 2.808.6(f)
(February 2013).
13

J.P., Docket No. 06-683 (issued October 23, 2006).

14

Supra note 9.

15

Id.

4

history and included detailed findings and rationale supporting his opinion. Based on Table 5-4,
he properly found that appellant had a class 0 impairment rating for pulmonary dysfunction
which did not demonstrate a permanent impairment.16 As the record does not provide any
medical opinion finding that appellant sustained permanent impairment of his lung as a result of
his employment injury, the Board finds that OWCP properly denied his claim for a schedule
award.17
Appellant may request a schedule award or increased schedule award based on evidence
of a new exposure or medical evidence showing progression of an employment-related condition
resulting in permanent impairment or increased impairment.
CONCLUSION
The Board finds that appellant has not met his burden of proof to establish entitlement to
a schedule award for permanent impairment.
ORDER
IT IS HEREBY ORDERED THAT the Office of Workers’ Compensation Programs’
decision dated November 25, 2013 is affirmed.
Issued: May 20, 2014
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

16

Id.

17

James R. Bender, Docket No. 04-997 (issued August 2, 2004).

5

